DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 04/10/2019. Claims 1-7, 10-13 are pending and examined below. 

 Election/Restrictions
Claim 8-9 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/09/2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“drop/tablet element” in claims 2-4, 10-11, 13
“planar element” in claim 11
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“drop/table element” is described as consisting of hydrogel as described in paragraph [0063] of the Instant Application’s PG Pub US20190313932A1.
“planar element” is not described in the Specifications of the Instant Application.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“retention means” is described as being an adhesive support as described in paragraph [0077] of the Instant Applications PG Pub US20190313932A1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the claim recites the limitation the method utilizes a system or electrode according to claim 1. However, it is unclear then if the method requires the whole system or just the electrode. Also claim 10 states “fixing at least on electrode”. It is unclear as to whether this is referencing to the electrode of claim 1 or a separate electrode.
Further in line 5, “said electrode” supposedly refers back to “at least one electrode” making it unclear as to whether there is only one electrode being used or if multiple electrodes are being used which of the “at least one electrode” is being used. 
Additionally a single claim is claiming both the apparatus and the method steps and is thus indefinite. (see MPEP 2173.05(p))
For these reasons claim 10 is indefinite. For the purposes of examination, Examiner interprets the electrodes to be the same as those used in the claim 1 system.
Regarding claim 11, the claim recites the limitation "said planar element" but there is insufficient antecedent basis for this limitation in the claim.
Further the Specification is devoid of any structure to describe “said planar element” and is thus indefinite under 35 USC 112(b). For the purposes of the examination, Examiner is disregarding the limitation “comprises collecting said drop/table element from said planar element” as it is unclear as to what the planar element is.
Regarding claim 13, the claim is a single claim which claims both an apparatus and the method steps of using the apparatus and is thus indefinite. (see MPEP 2173.05(p))

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, 10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20070106170 A1 (hereinafter referred to as “Dunseath”).
Regarding claim 1, Dunseath, a device for measuring EEG signals, teaches a system for detecting electroencephalographic signals (abstract; paragraph [0061]) comprising:
at least one electrode for transmission of the detected signal (13, 15; paragraphs [0100]-[0103]; Figures 1A-D);
a conduction system of said signal interposed between the electrode and the scalp of a patient (has a conductive layer in the form of conductive adhesive hydrogels; paragraphs [0036]-[0037], [0104]-[0105]); and
a fixation system of said electrode to the scalp (paragraphs [0036]-[0037], [0104]-[0105]),
wherein said conduction system and said fixation system are constituted of a single layer of hydrogel (paragraphs [0036]-[0037], [0104]-[0105]).
Regarding claim 2, Dunseath teaches wherein said single layer of hydrogel is provided in as a single drop/tablet element (paragraphs [0104]-[0107]).
Regarding claim 3, Dunseath teaches wherein said single drop/tablet element has a size configured to be housed on an electrode surface facing the scalp (hydro gel is provided is housed in the electrode; paragraphs [0104]-[0107]).
Regarding claim 4, Dunseath teaches wherein a plurality of electrodes and a plurality of drop/tablet elements are provided (paragraphs [0104]-[0107]).
Regarding claim 6, Dunseath teaches further comprising retention means adapted to retaining the electrode in position on the scalp of the patient (cap; paragraphs [0100]-[0107]; Figures 1A-D).
Regarding claim 7, Dunseath teaches wherein said retention means are composed of an adhesive support (has an adhesive; paragraphs [0100]-[0107]; Figures 1A-D).
Regarding claim 10, Dunseath teaches a method of detecting encephalographic signals which comprises utilizing a system or an electrode according to claim 1 (paragraphs [0100]-[0107]), said method comprising:
fixing at least one electrode to the scalp of a patient to transmit detected electrical signals (paragraphs [0100]-[0107]),
wherein said fixing includes the following steps:
(a) positioning a drop/tablet element in contact with said electrode (paragraphs [0100]-[0107]);
(b) bonding said electrode (1) to the scalp of the patient by way of said drop/tablet element (paragraphs [0100]-[0107]); and
(c) detecting electroencephalographic signals through said drop/tablet element (paragraphs [0061]-[0065], [0100]-[0107]).
Regarding claim 12, Dunseath teaches wherein step (b) includes a step of retaining said electrode in position on the scalp of the patient (3) through the use of an adhesive support (has an adhesive; paragraphs [0100]-[0107]; Figures 1A-D).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunseath as applied to claim 1 above, and further in view of US 5450845 A (hereinafter referred to as “Axelgaard”).
Regarding claim 5, Dunseath does not explicitly teach the droplets being arranged on a support system (paragraphs [0100]-[0107]), but does not explicitly teach the support system is planar.
However, Axelgaard teaches a planar support system (as shown in Figure 1 and associated description). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dunseath, to have a planar support system, as taught by Axelgaard, because without a showing of criticality, it would have been within the skill level of one or ordinary skill in the art before the effective filing date, as doing so involves a mere change in shape.
Regarding claim 13, Dunseath teaches the method of proving a conduction system and a fixation means for a system according to claim 1 (as discussed in claim rejection above), wherein the method comprises the following steps:
providing a plurality of hydrogel drop/tablet elements (paragraphs [0100]-[0107]); and
arranging said plurality of tablet elements on a support element (paragraphs [0100]-[0107]), but does not explicitly teach the support system is planar.
However, Axelgaard teaches a planar support system (as shown in Figure 1 and associated description). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dunseath, to have a planar support system, as taught by Axelgaard, because without a showing of criticality, it would have been within the skill level of one or ordinary skill in the art before the effective filing date, as doing so involves a mere change in shape.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunseath as applied to claim 10 above, and further in view of US 20150257674 A1 (hereinafter referred to as “Jordan”).
Regarding claim 11, Dunseath teaches wherein step (a) comprises collecting said drop/tablet element from said planar element and positioning said drop/tablet element on said electrode (paragraphs [0100]-[0107]), but does not teach electrode being composed of a cup electrode.
However, Jordan, an eeg sensor, teaches using a cup electrode (paragraph [0104]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dunseath, to have a cup electrode, as taught by Jordan, since it would be the simple substitution of one known element (the electrode as taught in Dunseath) with another (a cup electrode as taught by Jordan) in order to achieve a predictable result namely a an electrode capable of measuring EEG signals.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792